 556DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorge E.Baumann,d/b/a Baumann ConstructionCo.andHeavy Construction Laborers Local No.663, affiliatedwith InternationalHod Carriers,Building and Common Laborers,AFL-CIO. Case17-CA-3933March 6, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDJENKINSOn November 6, 1969, Trial Examiner FrederickU.Reel issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Respondentfiledtimelyexceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'MEMBERBROWN, dissenting:Although I share the Trial Examiner's musingconcerning the invocation of the Act's processes tothis case, I disagree with the majority's approval ofhis disposition of the matter. EmployeeWyckoffviolated Respondent's instructions respecting the useof trucks, whereupon Respondent advised Wyckoffhewouldbepenalizedaday'spay for thedereliction.When Wyckoff protested the penalty,Respondent gaveWyckoff the option of eitheraccepting the discipline or of being paid the day'spay and being discharged. Respondent could havegivenWyckoff the option at the outset withoutviolating the Act, and in my opinion the fact thatthe option was given afterwards does not convertRespondent's conduct to an unfair labor practice.The alternative penalties stemmed from misuse oftrucks, not for pursuing statutory rights, and in myopinion there is no substantial evidence in the recordwhich otherwise warrants a finding thatWyckoffwas required to forfeit his right to grieve about theimposition of a penalty.Iwould dismiss the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner: This case, heardatNevada,Missouri, on October 2, 1969, presents thequestionwhetherRespondent unlawfully discharged anemployee in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. Upon theentire record, including my observation of the witnesses,and after due consideration of the briefs filed by each ofthe parties, I make the following:ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner, andhereby orders that the Respondent, George E.Baumann,d/b/aBaumannConstructionCo.,Nevada,Missouri,his officers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.We are not prepared to say,as is our dissenting colleague, that hadWyckoff atthe outset been given the option with which he eventually wasconfronted,no violationof the Actwould have been involved.As shown bythe record,the choices affordedWyckoff were disciplinarypenaltiesdiffering quite substantially in degreeAnd,quite clearly, to the lesserpenalty was attached the further provision that it be accepted withoutprotest In short,the alternatives givenWyckoff wereeither to take themore drastic penalty or to accept the lesser one but with a forfeiture of hisright to grieve about it It might well be argued that imposition of suchalternatives,withoutmore,unlawfully interferes withemployeerights togrieve about the administration of a collective-bargaining contract But weneed not decide that question here, for in any event the Trial Examiner ineffect has found,and we agree,that the formulation of the alternatives inthis case was the result of, and in reprisal for,Wyckoff'sattempt topresent a protest concerning the disciplinarypenaltyoriginallyimposedFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is an individual engaged in Nevada as ageneralcontractor in the building and constructionindustry under the name of George Baumann GeneralContractor, commonly called Baumann Construction CoLikewise as an individual Respondent operates a concernknown as Nevada Redi-Mix Co., engaged in the sale anddeliveryof ready-mix concrete. Respondent personallydetermines the labor policies of both the constructionbusiness and the concrete business, which are located inadjacent buildings. Employees are moved at his discretionand direction from one business to the other, andemployees ostensibly in the concrete operation are paid bychecks drawn by Geo. E. Baumann General Contractor,although their paychecks bear a notation "ProjectRedi-Mix." Baumann testified that he did not maintainseparate checking accounts for the two concerns, but thatperiodicallyRedi-Mixreimbursedtheconstructioncompany for all labor costs. I find that for purposes of theActRespondent as an individual operates a singleintegrated enterprise. SeeA.M Andrews Company ofOregon v. N.L R B,236 F.2d 44 (C.A9);N.L R B v.A. E. NettletonCo., 241 F.2d 130, 131 (C.A. 2);ManleyTransfer Co v. N.L.R B,390 F.2d 777 (C.A. 8).181NLRB No. 80 BAUMANN CONSTRUCTION CO.557Respondent is a member of the Builders' Association ofKansasCity,hereincalledtheAssociation,amultiemployer association composed of builders andsuppliers,whosemembers annually perform servicesvalued in excess of $50,000 for customers outside theState in which their respective businesses are located andannually purchase materials and supplies valued in excessof $50,000 from suppliers outside the State in which themembers' respective businesses are located. In the yearpreceding the hearing Respondent had a contract in excessof $1,500,000 for the construction of low rental units inClinton,Missouri, which was Federally subsidized. At thetime of the hearing Respondent was general contractor inthe construction of a factory for the Minnesota MiningandManufacturingCompany, at a cost of over$1,500,000.IfindthatRespondentisanemployerengaged in activities affecting commerce within themeaning of Section 2(6) and (7) of the Act. SeeN L R.B.vCascade Employers' Assn , Inc.,296 F.2d 48 (C A. 9),Carpenters. Local1839(Gilbert Kroeter),160 NLRB 1.The Charging Party, herein called the Union, is a labororganization within the meaning of Section 2(5) of theAct It has a collective-bargaining agreement with theAssociation, applicable to Respondent's employees, whichdeals with their wages and other terms and conditions ofemployment.ii.THE UNFAIR LABOR PRACTICEA The Discharge of Willard WyckoffOn Tuesday afternoon, April 1, 1969, employee WillardWyckoff, a driver in Respondent's employ, used a largeready-mix truck to deliver a small load of concreteRespondent learned during the course of the afternoonthatWyckoff had used thelargetruck, and promptlyinformedWyckoff's foreman, Earl Thomas, that neitherWyckoff nor Thomas would be paid for that day's work,asuseof the large truck for such a load was incontraventionofRespondent'sorders.Thomas gaveWyckoff the message later that day. Wyckoff apprised hisunion representative,Robert Cargill, who advised himthat in all probability Respondent would not carry out thethreat, but that Wyckoff should get in touch with Cargillif his pay was docked. On the following Friday, April 4,Wyckoff received his paycheck for the week ending April3, and he found that he had not been paid for l day HenotifiedCargill thatevening, andCargill agreed that hewould accompanyWyckoff to Respondent's office thenext workday, Monday, April 7.EarlyMonday morning, shortly after Wyckoff reportedforwork, Cargill appeared at the plant, and he andWyckoff went toBaumann'soffice,where Cargill statedthat they had come to collect the day's pay thatBaumannowedWyckoffBaumannresponded to the effect thatWyckoff could either forfeit the day's pay, or he couldtake the pay and look for another job. Wyckoff declaredthat he intended to be paid for work he had performed.Baumann instructedhis secretary to make out Wyckoff'scheckCargilladvised BaumannthatWyckoffwas alsoentitled under the contract to "show-up time" for thatMondaymorning.At this point the testimony is inconflict, for, according to Cargill and Wyckoff,Baumannthen told his secretary to reduce the check to one-halfday's pay, whereas Baumann testified that he replied that"show-up" time was not due because Wyckoff was not'The name is misspelled throughout the transcriptasWykoff."where he is supposed to be." Cargill and Wyckoffthereupon left, with Cargill remarking that they wouldhave to take other measures, and Baumann respondingthat he would keep Cargill off the property. According toRespondent, a check for 2 days' pay (encompassing payfor the withheld day and for Friday, April 4, the first dayof the pay period) was prepared for Wyckoff at that time,but he did not pick it up at that time or at any timethereafter. Two days later, at noon on Wednesday, April9,Wyckoff started work for another employer. Hetestified that from that point on he did not desire, andwould not have accepted, reinstatement with RespondentB Concluding FindingsCertain aspects of thislitigationremain shrouded inmystery, not the least of which is why the parties heretohave found it necessary to press this case through theFederal administrative, and possibly judicial, machinerywhen all that is at stake is whether Wyckoff should bepaid for the 2 1/2 days between his leaving Respondent'semploy and his starting work elsewhere. I have alreadyadverted to the conflict in testimony as to whetherBaumann, when pressed for the call-in pay, actuallyordered his secretary to reduce the compensation to bepaidWyckoff.Closely related to that conflict is thecurious circumstance that Respondent introduced intoevidence a check to Wyckoff for 2 days' pay which wasostensiblydrawn on the fateful Monday, April 7, asindeedBaumannand his son, who was present at theinterview,bothtestified.Icallthisa"curiouscircumstance" for if such a check was in fact written atthe time it is difficult to account for Wyckoff's failure topick it up, as all agreed that he wasinsistingthat he bepaid, and left the Company's employ because of thatinsistence. This tends to support the testimony of Wyckoffand Cargill thatallBaumannoffered at the time wasone-half day's pay, and that he reduced his initial offerwhen Cargill referred to the call-in pay. I am reluctant tofind,however, that Respondent went to the length offabricatingorpredating the check introduced intoevidence in this proceeding, and as appears below I find itunnecessary in deciding this case to reach such aconclusion.My disposition of this matter also renders itunnecessary to resolve the credibilityissueas to whetherRespondent upon hearing the demand for call-in payreduced the amount he was ready to pay Wyckoff.Whatever other uncertaintiesremain, the recordis clearthat if Wyckoff had accepted the docking of a day's pay,he would not have been discharged. Indeed, the idea ofdischargingWyckoff did not occur to Respondent untilWyckoff had the temerity to appear with his unionrepresentative to claim the sum due him, pursuant tounion contract, for the withheld day's pay.Baumann'stestimony that on April I he told Foreman Thomas thatThomas andWyckoffwould either be docked ordischarged is not credited, for Thomas, a witness forRespondent, did not recallBaumann's expressing any suchalternative, and did not repeat it to Wyckoff, which wouldhave been normal had Baumann in fact said anything ofthe kind 2 Thomas did remember thatBaumannsaid thathe could fire them if they did not obey orders, but this isquite different from making the "fine" an alternative toimmediate discharge. This is not to say thatBaumanncould not lawfully have discharged Wyckoff for his taking'Far from planning to dischargeWyckoff,Baumann by his owntestimony regardedWyckoff asan unusually good employee 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe large truck; so far as this statute is concerned, adischarge for that reason would have been lawful. AlsoBaumanncouldwithholdtheday'spay for thattransgression without committing an unfair labor practice,although his actionin sodoing may have been in breachof contract or in other respects may have contravenedMissourilaw. But all that is before me on this record iswhetherBaumanncould lawfully dischargeWyckoff forasserting a wage claim arising out of work performedsubject to a collective-bargaining agreement.'GeneralCounsel suggests that Baumann dischargedWyckoff because the latter asserted his claim through aunion representative If this be true, the discharge plainlyviolatedSection8(a)(3).Baumann'stestimony (and onthismatter I am inclined to believe him) is that he wouldhave reacted the same had Wyckoff been unaccompanied.But even accepting Respondent's version,Wyckoff'sdischarge resulted from his pressinga claimfor wages duehim under a collective agreement.The law is well settled that an employee who asserts aclaim pursuant to a collective agreement is engaged infurtherance of the same concerted activity which resultedin the making of the agreement. Circuit Judge Lay has sothoroughly canvassed this matter in his dissenting opinioninIllinoisRuan Transport Co v N.L R.B.,404 F 2d 274,284-290 (C.A. 8),' that any further discussion on my partwouldbesupererogatory.SeealsoASHubbsContracting,163 NLRB 292, 296, and cases there cited atfootnote 5. It follows that Respondent's discharge ofWyckoff for asserting his wage claim violated Section8(a)(1) of the Act,, and, as inHubbs,it isunnecessary todecide whether the discharge also violated Section 8(a)(3)CONCLUSIONS OF LAWBy dischargingWyckoff forasserting a claim for wagesdue him under a contract between Respondent andWyckoff'sunion,Respondent engaged in an unfair laborpracticeaffectingcommercewithinthemeaning ofSections 8(a)(1) and 2(6) and(7) of the ActTHE REMEDYIshall recommend an order directing Respondent tocease and desist from its unfair labor practices, to makeWyckoff whole for losses he sustained as a result of theunlawful discharge, and to post an appropriate notice. Thesum due Wyckoff under this Recommended Order is forlosseshesustainedfromMonday,April7,untilWednesday noon, April 9, as a result of the unlawfuldischarge. Interest should be paid thereon as prescribed inIsisPlumbing & Heating Co.,138NLRB 716. It is myunderstanding that Respondent admits being indebted toWyckoff for wages earned by him on April 1 and 4, but'Baumann never denied that the collective-bargaining agreement coveredWyckoffWhen pressed for the call-in pay, Baumann according to his owntestimony did not claim that the contract did, notapply to Wyckoff butonly thatWyckoff wasnot entitled to the call-in paybecause he had not infact reported for work'The majority opinion did not take issue with JudgeLay's views in thisregardbut instead assumed,without deciding,that the activity wasconcerted,and then held that the discharge was for cause rather than forthe concerted activityA similar result would follow hereifWyckoff hadbeen discharged for violating the rule in using the large truck As foundabove,however, the discharge was for pressing the wage claimand not forviolating the rule'Wyckoff inpressing his own wage claim was also establishing theprinciple on behalf of all employees under the contract that they wereentitled to compensation for work performed.such indebtedness does not arise out of the unfair laborpractice.Accordingly,upontheforegoingfindingsandconclusions, and upon the entire record, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent George E. Baumann, his agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for seeking benefits due under the terms of acollective-bargaining agreement(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Willard Wyckoff whole, in the manner setforth in the portion of the Trial Examiner's Decisionentitled "The Remedy," for losses sustained as a result ofhis discharge on April 7, 1969(b) Post at Respondent's premises in Nevada, Missouri,copies of the attached notice marked "Appendix." Copiesof said notice, on forms provided by the RegionalDirector forRegion 17, after being duly signed byRespondent shall be posted by him immediately uponreceiptthereof,and be maintained by him for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.,(c)Notify the Regional Director for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event no exceptions are filed as provided by Section102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations, and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgmentof a United States Courtof Appeals,thewords in the notice reading"Postedby Order of theNationalLabor Relations Board"shallbe changed to read"Postedpursuant to a Judgment of the United StatesCourt of Appeals Enforcingan Order of the NationalLaborRelations Board "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegionalDirector forRegion 17, in writing,within 10daysfrom the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL pay Willard Wyckoff for wages he lost as aresult of his discharge on April 7, 1969.WE WILL NOT discharge or otherwise discriminateagainst an employee for seeking benefits under theprovisions of a collective-bargaining agreementWE WILL NOT in any like or related manner interferewith, restrain, or coerce any employee in the exercise oftheir rights under Section 7 of the National Labor BAUMANN CONSTRUCTION CO.559RelationsActtoform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.GEORGE E BAUMANN, ANINDIVIDUAL D/B/AGEORGE BAUMANNGENERAL CONTRACTOR(Employer)DatedByThis is an officialnotice and must notbe defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,610 Federal Building, 601 East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181.GEORGE E. BAUMANN